Exhibit 10.4

 



SCVX Corp.
1717 Pennsylvania Ave NW, #625
Washington, DC 20006

 

January 23, 2020

 

SCVX USA LLC
1717 Pennsylvania Ave NW, #625

Washington, DC 20006

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This Administrative Services Agreement (this “Agreement”) by and between SCVX
Corp. (the “Company”) and Strategic Cyber Ventures, LLC (the “Provider”), dated
as of the date hereof, will confirm our agreement that, commencing on the date
the securities of the Company are first listed on the New York Stock Exchange
(the “NYSE”) (the “Listing Date”) and continuing until the earlier of the
consummation by the Company of an initial business combination and the Company’s
liquidation (in each case as described in the Registration Statement on Form S-1
(File No. 333-235694) filed with the Securities and Exchange Commission) (such
earlier date hereinafter referred to as the “Termination Date”), the Provider,
an affiliate of our sponsor, SCVX USA LLC, shall make available to the Company,
at 1717 Pennsylvania Ave NW, #625, Washington, DC 20006 (or any successor
location or other existing office locations of the Provider or any of its
affiliates), certain office space, administrative and support services as may be
reasonably requested by the Company. In exchange therefor, the Company shall pay
the Provider the sum of $10,000 per month on the Listing Date and continuing
monthly thereafter until the Termination Date.

 

The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto.





 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

[Signature page follows]



 

 

 



 



  Very truly yours,         SCVX CORP.         By: /s/ Chris Ahern     Name:
Chris Ahern     Title: Chief Financial Officer and Secretary





 

AGREED TO AND ACCEPTED BY:         STRATEGIC CYBER VENTURES, LLC           By:
/s/ Hank Thomas   Name: Hank Thomas   Title: Chief Executive Officer  







 

[Signature Page to Administrative Services Agreement]



 

 

 



 

 

